Currier, Judge,
delivered the opinion of the court.
The plaintiff brought two suits against the defendant before different justices. These suits were appealed to the Circuit Court, and then consolidated by consent of parties, as the record shows. A jury trial followed, which resulted in a verdict and ^judgment for the plaintiff.
The defendant rented certain premises of the plaintiff, for the ' use of which she was to pay $50 monthly, and the taxes. The plaintiff claims that she failed to pay the taxes for the year 1866, and that he was obliged to pay them in consequence, and did so, amounting to $108.05 in all. The suits were brought to cover the amount of these taxes. The defenses relied on and put to the jury by the defendant’s instructions, given by the court, were', substantially: first, that the defendant was released from her obligation to pay these taxes in consequence of the breach on the part of the plaintiff of a verbal agreement to lease the premises in question for a term of five years; and second, that the defendant had, in fact, settled and paid the taxes. In support of this second ground of defense, a receipt signed by the plaintiff, dated March 16, 1866, and expressed to be in full of rent and taxes to that date, was read in evidence in behalf of the defendant.
Although both these grounds of defense seem to admit the assessment and legality of the taxes, the plaintiff testified, without objection, to the assessment and the amount of city, State, and county taxes for the year 1866, as well as to the fact of payment of them by himself. There was no countervailing proof in regard to the assessment and amount of taxes. The evidence *429in regard to the existence of the taxes was sufficient to sustain the action of the court and jury so far as that matter is concerned, without a resort to the certified'copies from the tax books (exhibits A and B) ; and we lay these papers out of the case. Their introduction was alike superfluous and harmless.
The instructions given by the court placed the law fairly before, the jury; and, upon an inspection of the whole record, the judgment appears to have been for the right party, and is therefore affirmed.
The other judges concur.